Bkoyles, C. J.
1. None of the excerpts from the charge of the court, complained of in the amendment to the motion for a new trial, when considered in the light of the facts of the case, shows reversible error.
2. In view of the proof of the incriminatory admission of the accused and the other evidence adduced upon the trial, it cannot be held, as a matter of law, that the verdict was unauthorized by any evidence; and, the finding of the jury having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.